Citation Nr: 1530871	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-28 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a sleep disorder due to the service-connected right shoulder, neck, and back disabilities.

3.  Entitlement to a rating in excess of 30 percent for residual injury to right shoulder secondary to rotator cuff tear.

4.  Entitlement to special monthly compensation (SMC) for the Veteran's spouse based on aid and attendance and housebound status.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2013, August 2014, and October 2014 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was most recently transferred to the Houston, Texas, RO.
 
In April 2015, the Veteran submitted a timely notice of disagreement (NOD) with the RO's October 2014, rating decision that denied entitlement to SMC for the Veteran's spouse.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding entitlement to SMC for the Veteran's spouse based on aid and attendance and housebound status.  Because the April 2015 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In May 2015, the Veteran raised the issue of whether he was unemployable due, in part, to his service-connected residual injury to right shoulder secondary to rotator cuff tear.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

I.  SMC

As discussed in the introduction, the Veteran submitted an April 2015 NOD to the RO's October 2014, rating decision that denied entitlement to SMC.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Veteran. App. at 240-41.  The Board notes that the Veteran's wife appears to have passed away on April 14, 2015.

II.  Shoulder and Sleep disabilities

The Veteran's shoulder disability appears to have worsened since his last VA examination in October 2012.  Specifically, the October 2012 VA examination report shows normal muscle strength, no malunion of clavicle or scapula, and functional loss only due to less movement than normal.  A May 2013 disability benefits questionnaire (DBQ) shows functional loss due to less movement than normal, weakened movement, excess fatigability, and pain on movement; strength tests revealed decreased strength; and there was malunion of clavicle or scapula.  The May 2013 examiner failed to report the degree at which pain limits the Veteran's range of motion.  In October 2014, Dr. Ramsey opined that the Veteran's service-connected neck, shoulder, and back disabilities cause pain that result in loss of sleep.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).  Further development is needed to determine whether the Veteran has a sleep disorder proximately due to or the result of his service-connected disabilities.

III.  TDIU

The issue of entitlement to a TDIU must be remanded to clarify the Veteran's employment history.  In a July 31, 2014, letter, the Veteran reported that he was employed until he moved to Florida, which appears to have been around 2014, according to a change of address postcard received July 21, 2014.  However, the Veteran's May 2015 claim for TDIU indicates that his last fulltime employment ended on October 25, 1969; that he became too disabled to work on October 25, 1969; but that he worked in sales as late as 1996.  Upon remand, ask the Veteran to provide a timeline of his education and occupational history.

IV.  Hearing Loss

The Veteran seeks service connection for hearing loss.  He served on active duty from November 1968 to April 1969.  Service treatment records are negative for any complaints, diagnoses, or treatment of hearing loss.  Audiological examinations on induction and separation from service recorded all puretone thresholds at 0 decibels.

Following separation from service, the Veteran attended the University of Tulsa and served in the Air National Guard of Oklahoma and as a reserve of the Air Force until October 1971, when he was discharged for a right shoulder disability.  See MGB Form 22; Claim TDIU (May 28, 2015).  An August 1971 medical examination report shows that he denied a history of hearing loss and that puretone thresholds were recorded, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
10
10
15
20
15

A June 2014 audiological examination report shows that puretone thresholds were recorded, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
25
30
30
LEFT
25
15
25
25
20

See Dr. Stan Houston, Liberty Hearing Aids (June 26, 2014).

The Veteran reports that hearing loss had been a concern for some time prior to the June 2014 examination.  See Claim (July 7, 2014).

The Board finds that a VA examination is needed to determine whether the Veteran has a current hearing loss disability and, if so, whether is it related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Prepare an SOC regarding the issue of entitlement to SMC for the Veteran's spouse based on aid and attendance and housebound status.  This is required unless this matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board

2.  Ask the Veteran to provide a timeline of his occupational history.

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to review the entire claims file.

The examiner is to describe the current severity of the Veteran's service-connected right shoulder disability.  

The examiner is to determine whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a diagnosed sleep disorder.  If so, the examiner is asked to opine whether such diagnosed sleep disorder is at least as likely as not (a degree of probability of 50 percent or higher) etiologically related to the Veteran's military service.  

If not, the examiner is asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected right shoulder, neck, and back disabilities cause or aggravate the diagnosed sleep disorder.

The examiner must address both causation and aggravation.  If aggravation of a sleep disorder by the service-connected right shoulder, neck or back disabilities is found, the examiner must attempt to establish a baseline level of severity of the sleep disorder prior to aggravation by the service-connected disability.

If there is no diagnosed sleep disorder or if a diagnosed sleep disorder is identified but it is not at least as likely as that such disorder is directly related to service or caused or aggravated by a service-connected disability, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that sleep disturbance is a manifestation of the service-connected disabilities of the right shoulder, neck or back.  

In responding to the questions above, the examiner is asked to address the May 2013 disability benefits questionnaire as well as Dr. Ramsey's October 1, 2014, opinion.

Finally, the examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the service-connected right shoulder, neck, and back disabilities impact his ability to work.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The examiner must review the entire claims file.   

The examiner is to determine whether the Veteran has a current hearing loss disability as defined by VA regulation.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss disability is related to the Veteran's active service. 
The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

